DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DUSTIN ALLAN WAYMAN SIMS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3754

                              [April 2, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 56-2014-CF-001321.

  Barbara Kibbey of Kibbey | Wagner, Stuart, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.